Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims:
In line 12 of claim 1, “frame configured to slidably register to each other” has been deleted and replaced with --frame are configured to slidably register with each other--.
In line 13 of claim 1, “that act as a load bearer” has been deleted and replaced with --that acts as a load bearer--.
In line 2 of page 2 of claim 7, “first lateral planar surface configured” has been deleted and replaced with -- first lateral planar surface is configured--.
In lines 3-6 of page 2 of claim 7, “the first and second longitudinal channels configured below the first and second longitudinal planar surface, are positioned perpendicular to the first and second lateral channel configured below the first and second lateral planar surface that extend perpendicularly from a middle section of the longitudinal planar surface” has been deleted and replaced with --the first and second longitudinal channels are configured below the first and second longitudinal planar surfaces, and are positioned perpendicular to the lateral channel configured below the first lateral planar surface that extends perpendicularly from a middle section of the longitudinal planar surface--.
In line 20 of claim 20, “frame are configured to slidably register to each other” has been deleted and replaced with --frame are configured to slidably register with each other--.
In line 21 of claim 20, “that act as a load bearer” has been deleted and replaced with --that acts as a load bearer--.
Allowable Subject Matter
Claim 1, 5-7 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1, 7 or 20 as amended. In particular, McCoy and Imbeault (as presented in the previous Office action) teach adjustable frame carts that are relevant to the claims. As previously mentioned, the prior art discloses adjustable T-shaped frames of carts (see references previously cited and discussed) including slidable engagements as well as the use of channels (see references previously cited). However, the prior art does not appear to teach or suggest the combination of limitations of the amended claims including: a second T-shape frame comprising: a second set of adjacent extensions configured to slidably register inside a second longitudinal channel, each of the second set of extensions situated at respective terminal ends of the second longitudinal channel and configured to adjust a length of the second T-shape frame, wherein the first T-shape frame and the second T-shape frame configured to slidably register to each other to form an adjustable H-shape frame that act as a load bearer, and the first and second longitudinal channels that receives the portion of the first and second set of the extensions are constructed below the first and second longitudinal planar surfaces by implementing parallel track retaining members on opposite sides of a bottom surface of the first and second longitudinal planar surfaces; and wherein: the first T-shape frame further comprises a first longitudinal planar surface that is perpendicular to a first lateral planar surface extending from a middle portion of the first longitudinal planar surface; and the second T-shape frame .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618